Filed 1/13/15 In re Emmanuel E. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re EMMANUEL E., a Person Coming
Under the Juvenile Court Law.
                                                                 D066472
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J518802A)
         Plaintiff and Respondent,

         v.

ANGELICA C.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kimberlee

A. Lagotta, Judge. Affirmed.



         Monica Vogelmann, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Lisa Maldonado, Deputy County Counsel, for Plaintiff and Respondent.
       At the six-month hearing, the juvenile court granted the modification petition

(Welf. & Inst. Code, § 388, subd. (c))1 of dependent child Emmanuel E. and terminated

the reunification services for his mother, Angelica C. Angelica appeals, contending that

the court abused its discretion in granting the petition. We affirm.

                                     BACKGROUND

       In October 2013, the San Diego County Health and Human Services Agency (the

Agency) filed a dependency petition for eight-year-old Emmanuel. The petition alleged

that Emmanuel was exposed to violent confrontations between Angelica and his

stepfather, Jesse M. Despite the Agency's provision of voluntary services, Angelica

continued to argue with Jesse in Emmanuel's presence and intended to remain in a

relationship with Jesse.

       At the detention hearing, the court ordered Emmanuel detained with Angelica "as

long as Jesse . . . is not around [Emmanuel] and as long as [Angelica] remains in the

maternal grandmother's home." One week later, the Agency received information that

Jesse had been having contact with Emmanuel and Angelica. Emmanuel was detained in

Polinsky Children's Center.

       In November 2013, the court made a true finding on the petition, ordered

Emmanuel placed with the paternal grandmother and ordered reunification services for

Angelica and Emmanuel's presumed father, Pedro E. Angelica's case plan included

individual counseling, a domestic violence program and a parenting course.



1      Further statutory references are to the Welfare and Institutions Code.
                                             2
       In July 2014, Emmanuel's counsel filed a section 388 petition. The petition

alleged that Angelica had completed none of her case plan, had not enrolled in domestic

violence treatment and had attended therapy only sporadically, having canceled most of

the scheduled sessions. The petition alleged that visits were infrequent and Angelica did

"not engage with Emmanuel during the visits."

       At the contested six-month review hearing in August 2014, the court granted the

section 388 petition and terminated Angelica's services. The court continued Emmanuel's

relative placement, continued services for Pedro and set a 12-month review hearing for

November 2014.

                                         DISCUSSION

       "[A] child who, on the date of initial removal from the physical custody of his or

her parent . . . , was three years of age or older" (§ 361.5, subd. (a)(1)(A)), may petition

for termination of reunification services before the 12-month review hearing (§ 366.21,

subd. (f)) under certain conditions. The condition relevant here occurs when "[t]he action

or inaction of the parent . . . creates a substantial likelihood that reunification will not

occur, including, but not limited to, the parent's . . . failure to visit the child, or the failure

of the parent . . . to participate regularly and make substantive progress in a court-ordered

treatment plan." (§ 388, subd. (c)(1)(B).) In such a case, "[t]he court shall terminate

reunification services . . . only upon a finding by a preponderance of evidence that

reasonable services have been offered or provided, and upon a finding of clear and

convincing evidence that . . . the condition[] in subparagraph . . . (B) of paragraph (1)

exists." (Id., subd. (c)(3).)

                                                 3
       On appeal, we first determine whether the required factual findings are supported

by substantial evidence. (In re M.V. (2006) 146 Cal.App.4th 1048, 1059-1060.) If

substantial evidence supports the required findings, we then decide whether the juvenile

court abused its discretion in terminating reunification services based on those findings.

(In re Jasmon O. (1994) 8 Cal.4th 398, 415.) In the instant case, we conclude that there

is substantial evidence supporting the findings, and that the court did not abuse its

discretion in granting Emmanuel's modification petition and terminating Angelica's

services.2

       The social worker referred Angelica to services at the outset of the case.

Throughout the case, Angelica failed to stay in contact with the social worker. In

addition, Angelica continued to have contact with Jesse. Her participation in services

was inconsistent, and she blamed others and made excuses for her failure to comply.

       Angelica signed up for a domestic violence program in January 2014, but failed to

appear for her intake appointment. A second appointment was scheduled, but Angelica

again failed to appear. In July, she began attending a different domestic violence




2       Angelica contends that "the refusal to offer further services to assist [her] is
contrary to [Emmanuel's] best interests . . . as well as the permanent plan of
reunification . . . ." She cites section 388, subdivision (a), which allows modification of
an order based on changed circumstances or new evidence, if modification would
promote the child's best interests. (In re Zachary G. (1999) 77 Cal.App.4th 799, 806.)
Here, the court cited section 388, subdivision (c)(B), but also found that there had been a
change of circumstances justifying the termination of services. Under either subdivision
(a) or (c) of section 388, the court properly granted Emmanuel's petition. "[W]e review
the lower court's ruling, not its reasoning; we may affirm that ruling if it was correct on
any ground." (In re Natasha A. (1996) 42 Cal.App.4th 28, 38.)
                                              4
program. By the time of the hearing, she had attended only four domestic violence

classes, and had been late to three of them.

       In January 2014, Angelica failed to appear for her therapy intake appointment with

Lorena Aguila, Ph.D. Angelica did attend an intake appointment one week later, but

failed to schedule a subsequent appointment and did not return Dr. Aguila's telephone

calls. In May, Dr. Aguila recommended a psychological evaluation. Angelica believed

that this meant that Dr. Aguila thought she was "crazy," and asked the social worker for a

referral to a different therapist. Angelica then claimed that she had begun individual

therapy with her domestic violence instructor, who had not been approved by the Agency

to provide individual therapy. The instructor scheduled a therapy appointment in July,

but Angelica failed to appear for the appointment. By the time of the hearing, Angelica

had attended six therapy sessions, all with Dr. Aguila, and had missed six. Of the six

sessions that she had attended, Angelica had been late to at least two.

       By January 2014, Angelica had enrolled in a parenting program. She attended one

class and then quit. In July, Angelica returned to the program. By the time of the

hearing, she had attended four of 11 classes.

       Angelica's visitation with Emmanuel was inconsistent. She often failed to appear

for scheduled visits. When she did appear, she was often late. During visits, Angelica

paid little attention to Emmanuel. Her inconsistent visitation upset him. At the time of

the hearing, Angelica had not spoken to Emmanuel on the telephone for more than a

month. Despite this, Emmanuel enjoyed visits with Angelica, loved her and Pedro and

wanted to go home with both of them.

                                                5
       Angelica argues that the court should have continued her services because "once

custody is granted to Pedro, Pedro and Angelica will need to co-parent." "As a practical

matter, . . . where a nonreunifying parent is likely to have some continued contact with

his or her child, further services to that parent may be in the child's best interests." (In re

Alanna A. (2005) 135 Cal.App.4th 555, 565, fn. omitted.) However, as the Agency

points out, there is no evidence that Angelica will be co-parenting with Pedro. Moreover,

"[t]he Legislature has recognized that in some circumstances, it may be fruitless to

provide reunification services. [Citations.] In such a case, the general rule favoring

reunification services is replaced by a legislative assumption that offering services would

be an unwise use of governmental resources." (Id. at p. 566.) Such is the case here.

                                       DISPOSITION

       The judgment is affirmed.



                                                                                   AARON, J.

WE CONCUR:



MCINTYRE, Acting P. J.



IRION, J.




                                               6